DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, Figs. 4, 5A-5B, claims 1, 2, 4, 5-11 and 21-23, in the reply filed on March 8, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 22, 2020, June 4, 2021 and February 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "disposing a second target layer over the second fill layer" (claim 1); "forming a third optical element layer over the second optical element layer" (claim 6); "forming a fourth optical element layer over the third optical element layer" (claim 7); "forming a third layer over the second layer and forming a third pattern on the third layer" (claim 10); "the plurality of first islands and the plurality of second islands have different heights" (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "510" and "516" have both been used to designate "first optical element layer". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both "distance" and "fill material". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "228" ([0052], line 1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings (Figs. 13C and 13E) are objected to because "1404A" should be "1414A" in Fig. 13C; and "1404B" should be "1414B" in Fig. 13C and 13E. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms/symbols, such as "PVD" (first occurrence in [0030], line 13). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.

Claim Objections
Claims 2, 4-11 and 21-23 are objected to because of the following informalities: 1) a comma should be inserted after claim number (claims 2, 4-7) and 9-11 and 21-23) and after "devices" (claim 8, line 1); 2) undefined acronyms/symbols, such as "CMOS", "CVSEL", "LED", "OLED" and "uLED" (first occurrence in claim 5). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5-11 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed on the first layer …, forming a second pattern on the second layer in a manner that is different from that used to form the first pattern on the first layer such that the second pattern is different from the first pattern by one of NIL, dry etching, or wet etching", as recited in claim 8; "forming a third pattern on the third layer in a manner that is different from that used to form one of the first pattern and such hat the third pattern is different from the first pattern or the second pattern by one of NIL, dry etching or wet etching the third pattern", as recited in claim 10; "encapsulating one of the first pattern, the second pattern, and the third pattern with fill material to form an encapsulated layer, and polishing the encapsulated layer with a chemical-mechanical planarization (CMP) process to achieve a pre-determined flatness", as recited in claim 11. Figs. 4, 5A-5F a similar fashion to the first optical element layer 516 ([0060], lines 10-11).
Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "forming a first pattern on the first layer by one of NIL, dry etching or wet etching the first pattern", as recited in claim 8 and "forming a third pattern … by one of NIL, dry etching or wet etching the third pattern", as recited in claim 10 because the disclosure does not enable an artisan to form a first (third) pattern by etching the first (third) pattern at the same time.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "forming a first pattern on the first layer by one of NIL, dry etching or wet etching the first pattern", as recited in claim 8, is unclear as to how to form a first pattern by etching the first pattern at the same time.
The claimed limitation of "forming a third pattern on the third layer … by one of NIL, dry etching or wet etching the third pattern", as recited in claim 8, is unclear as to how to form a third pattern by etching the third pattern at the same time.
The claimed limitation of "second pattern", as recited in claim 10, is unclear as to whether said limitation is the same as or different from "a second pattern", as recited in claim 8.
The claimed limitation of "the second pattern", as recited in claim 10, line 4, is unclear as to which second pattern applicant refers: "a second pattern", as recited in claim 8 and/or "second pattern", as recited in claim 10, line 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811